HEALY, Circuit Judge.
Appellants in these cases are a co-partnership maintaining an establishment for the performance of janitorial services for owners and lessees of apartment houses, office buildings, and the like. The services are rendered on a contractual basis. Among those having contracts with appellants are Wells-Fargo Bank & Union Trust Company, the American Trust Company and the Anglo California National Bank of San Francisco. These banks are substantially engaged in interstate commerce,1- although the greater part of their banking business is intrastate in character.
Appellees are laborers employed and paid by appellants to do the janitorial work in these banks pursuant to the aforementioned service contracts. They sweep, mop and dust, empty wastepaper baskets, polish cuspidors, clean toilets and wash down the walls thereof, vacuum rugs, empty ink wells, sweep the sidewalks, etc. A few are employed in janitorial work in and about a cafeteria operated by one of the banks exclusively for the use and convenience of its own employees. Claiming to be entitled to the benefits of §§ 6 and 7 of the Fair Labor Standards Act,2 they sued appellants for overtime wages. The trial court granted judgments in their favor, being of opinion that they are engaged in commerce inasmuch as a substantial part of the activities of the banks in which they serve is interstate in character. Appellants concede that the banks are in commerce but deny that appellees are engaged in commerce. They contend further that theirs is a “service establishment” within the meaning of § 13(a) (2), 29 U.S.C.A. § 213(a) (2), and is therefore beyond the reach of the Act. In the view we take, it will not be necessary to consider the latter contention.
Since the submission of the cases, the Supreme Court has decided McLeod v. Threlkeld, 63 S.Ct. 1248, 1251, 87 L.Ed. -. The employers there were a partnership with a contract to furnish meals to maintenance-of-way employees of an interstate carrier, the meals being cooked and served in a railroad car attached to a *744particular gang of workmen and set on the railroad track conveniently to the place of the gang’s activities. The employee concerned worked for the partnership as a cook in this car. He was held not within the coverage of the Act, the court saying that “The test under this present act, to determine whether an employee is engaged in commerce, is not whether the employee’s activities affect or indirectly relate to interstate commerce but whether they are actually in or so closely related to the movement of the commerce as to be a part of it.” It was thought that employee activities outside of this movement, so far as they are covered by the wage-hour regulation, are governed by the phrase 'production of goods for commerce.”
Here, as there, the employees con¿erned are not in any sense engaged in production nor are their activities integrated with the production of goods. Cf. Kirschbaum Co. v. Walling, 316 U.S. 517, 62 S.Ct. 1116, 86 L.Ed. 1638. The sole argument made on their behalf is that they are “engaged in commerce.” We are compelled to disagree. Their work appears to us even more remote from the movement or stream of commerce than was the work of the cook in McLeod v. Threlkeld, supra. The holding in that case is controlling.
The judgments are accordingly reversed.

 Cf. N.L.R.B. v. Bank of America, 9 Cir., 130 F.2d 624.


 52 Stat. 1062, 1063, 29 U.S.C.A. §§ 206, 207.
“See. 6. (a) Every employer shall pay •to each of his employees who is engaged in commerce or in the production of goods for commerce wages at the following rates—
* * X * *
“Sec. 7. (a) No employer shall, except as otherwise provided in this section, employ any of his employees who is engaged in commerce or in the production of goods for * * commerce